DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A kind of composite hose” in line 1 which renders the claim indefinite because “kind of” is a relative term of degree and it is unclear what kind of composite hose is being claimed, thus, the metes and bounds of the claims are not clearly defined (MPEP 2173.05(b)).
Claim 1 recites the limitation “thereby forming the composite hose body by adhesive” in lines 5-6.  It is not clear whether there is an adhesive embedded throughout the composite hose body or whether there is an adhesive between some layers or every layer, therefore, the metes and bounds of the claim are not clearly defined.

Claim 1 recites the limitation "the inner wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "its inner wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear which hose body the term “its” refers too.
Claim 1 recites the limitation "the end cap" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner wall of the outer hose body" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer wall of the middle hose body" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner wall of the middle hose body" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 1 is objected to because of the following informalities:  There are multiple periods “.” throughout claim 1.  There should only be one period at the very end of the claim.

It is respectfully suggested that claim 1 be rewritten with all of the 112 rejections and objections in mind.
	Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schuster et al. (US 2012/0318398) discloses a multi-layer conduit made from synthetic polymers which is bellowed.  Queau et al. (US 2012/0012221) discloses a composite hose which corrugated and has stiffeners on the outer and inner layers of the hose.  Wang (US 2010/0295292) discloses a plastic claw fastener for use on the end of a hose.  Niki (US 2006/0022459) discloses a hose with a corrugated tube.  Furuta (US 2004/0119283) discloses a hose having an inner layer with an outer smooth wall and an inner corrugated wall.  Shizuo et al. (US 4,957,792) discloses a corrugated, reinforced, multi-layer hose.  Roberts (US 3,872,893) discloses a reinforced, multi-layered hose comprising an outer layer with a smooth outer wall and a corrugated inner wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
April 16, 2021